Case 1:18-cr-00025-JPJ Document 1287 Filed 01/28/21 Page 1 of 15 Pageid#: 16023




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

  UNITED STATES OF AMERICA                      )
                                                )
                                                )     Case No. 1:18CR00025-025
                                                )
  v.                                            )             OPINION
                                                )
  MELISSA DARLENE BARRETT,                      )     By: James P. Jones
                                                )     United States District Judge
                   Defendant.                   )

       Zachary T. Lee, Assistant United States Attorney, Abingdon, Virginia, for
 United States; Melissa Darlene Barrett, Defendant Pro Se.

       The defendant, Melissa Darlene Barrett, proceeding pro se, has filed a motion

 seeking relief under 28 U.S.C. § 2255. The United States has filed a motion to

 dismiss, to which the movant has responded. For the reasons stated, I will grant the

 motion to dismiss and dismiss the § 2255 motion.

                                          I.

       After pleading guilty, the defendant was sentenced by this court on June 11,

 2019, to a total term of 168 months imprisonment, consisting of 168 months on

 Count One of the Indictment and 168 months on Count Fourteen, to run

 concurrently. Count One charged the defendant with conspiracy to distribute and

 possess with the intent to distribute a mixture and substance containing 500 grams

 or more of a detectable amount of methamphetamine and heroin and knowingly and

 intentionally using a communication facility to facilitate a felony controlled
Case 1:18-cr-00025-JPJ Document 1287 Filed 01/28/21 Page 2 of 15 Pageid#: 16024




 substance offense, in violation of 21 U.S.C. §§ 841(b)(1)(A), (C), 843(b), (d), and

 846.1 Count Fourteen charged her with distributing and possessing with intent to

 distribute a mixture or substance containing methamphetamine, in violation of 21

 U.S.C. § 841(a)(1), (b)(1)(C), and 18 U.S.C. § 2.

       In her § 2255 motion, the defendant asserts five grounds for relief. In Ground

 One, Barrett asserts that her counsel provided ineffective assistance by not objecting

 to the application of U.S. Sentencing Guidelines Manual (USSG) § 4A1.1(d). In

 Ground Two, she contends that her counsel was ineffective in failing to request a

 shorter sentence based on Barrett’s mental health history, lack of criminal history,

 minor or minimal role, Amendment 794 and 18 U.S.C. § 3553 factors, and her belief

 that the sentence she received was greater than necessary. In Ground Three, Barrett

 argues that her counsel was ineffective in failing to request a psychiatric evaluation

 and in not bringing her mental illness to the court’s attention. In Ground Four,

 Barrett contends her counsel provided ineffective assistance when he failed to

 request application of the so-called safety valve. Finally, in Ground Five, Barrett

 claims her counsel was ineffective in failing to request a reduction in her sentence

 under Rule 35 or 5K because she provided substantial assistance to the government.




       1
          While Count One charges that the object of the conspiracy also included heroin,
 no quantity of heroin is attributed to the defendant.
                                           -2-
Case 1:18-cr-00025-JPJ Document 1287 Filed 01/28/21 Page 3 of 15 Pageid#: 16025




                                           II.

       To state a viable claim for relief under § 2255, a defendant must prove: (1)

 that her sentence was “imposed in violation of the Constitution or laws of the United

 States”; (2) that “the court was without jurisdiction to impose such sentence”; or (3)

 that “the sentence was in excess of the maximum authorized by law, or is otherwise

 subject to collateral attack.” 28 U.S.C. § 2255(a). The movant bears the burden of

 proving grounds for a collateral attack by a preponderance of the evidence. Miller

 v. United States, 261 F.2d 546, 547 (4th Cir. 1958).

       Criminal defendants have a Sixth Amendment right to effective legal

 assistance. Strickland v. Washington, 466 U.S. 668, 687 (1984).            Ineffective

 assistance claims, however, are not lightly granted — “[t]he benchmark for judging

 any claim of ineffectiveness must be whether counsel’s conduct so undermined the

 proper functioning of the adversarial process that the [proceeding] cannot be relied

 on as having produced a just result.” Id. at 686. To that end, a defendant must satisfy

 a two-prong analysis showing both that counsel’s performance fell below an

 objective standard of reasonableness and that the defendant was prejudiced by

 counsel’s alleged deficient performance. Id. at 687. To satisfy the prejudice prong

 of Strickland, a defendant must show that there is a reasonable probability that, but

 for counsel’s unprofessional error, the outcome of the proceeding would have been

 different. Id. at 694.


                                          -3-
Case 1:18-cr-00025-JPJ Document 1287 Filed 01/28/21 Page 4 of 15 Pageid#: 16026




       A defendant who has pled guilty must demonstrate that, but for counsel’s

 alleged error, there is a reasonable probability that she would not have pled guilty

 and would have insisted on going to trial. Hill v. Lockhart, 474 U.S. 52, 59 (1985).

 “A reasonable probability is a probability sufficient to undermine confidence in the

 outcome.” Strickland, 466 U.S. at 694. In the guilty plea context, a petitioner must

 also “convince the court that a decision to reject the plea bargain would have been

 rational under the circumstances.” Padilla v. Kentucky, 559 U.S. 356, 371–72

 (2010).

                                          A.

       In her first ground, Barrett argues that she was not under a criminal justice

 sentence when she committed the offenses of conviction in this case, and therefore

 USSG § 4A1.1(d) did not apply. She contends her counsel should have challenged

 the application of that guideline provision, which added two criminal history points.

       Barrett was under a state sentence of probation that ended in June 2016. In

 this case, she pled guilty to a conspiracy that began on January 1, 2016 and lasted

 until October 23, 2018. She also pled guilty to a distribution charge that occurred

 on January 5, 2018. The presentence investigation report (PSR) indicates that she

 was in fact involved with distributing methamphetamine with coconspirators as early

 as 2015, while she was still under a state sentence of probation. These facts satisfy

 the requirements of USSG § 4A1.1(d). Barrett’s counsel did not commit an


                                         -4-
Case 1:18-cr-00025-JPJ Document 1287 Filed 01/28/21 Page 5 of 15 Pageid#: 16027




 unprofessional error when he chose not to object to the application of that guideline

 provision, and she was not prejudiced by any failure in that regard.

                                           B.

       In Ground Two, Barrett claims her counsel was ineffective in failing to seek

 a lower sentence. First, she contends she should have received a role reduction in

 her sentencing guidelines calculation pursuant to Amendment 794 and USSG

 § 3B1.2 because she had a minor or minimal role in the conspiracy. Second, she

 claims that her counsel failed to argue that her mental health history and other factors

 set forth in 18 U.S.C. § 3553 warranted a lower sentence.

       At her guilty plea hearing, the government recited, and Barrett did not dispute,

 the following facts:

              The government would present evidence that between the dates
       alleged in the indictment large quantities of methamphetamine were
       being transported from California to the Western District of Virginia
       and the Eastern District of Tennessee, specifically in the Bristol,
       Virginia, Bristol, Tennessee, and Abingdon, Virginia areas, by Shawn
       Farris and Sean Maidlow, who would then break up those large
       quantities of methamphetamine into smaller quantities of
       methamphetamine, which would then be provided to subdistributors for
       further distribution within those communities.

             The government would also present evidence that one of the
       means of transportation of those items was either through the mails or
       UPS, FedEx delivery services that would be shipped by Mr. Farris and
       others, Mr. Maidlow and others to the Abingdon area.
             Ms. Barrett was one of the individuals that was receiving
       packages of methamphetamine shipped to her residence. She would
       then take those quantities of methamphetamine and either distribute

                                           -5-
Case 1:18-cr-00025-JPJ Document 1287 Filed 01/28/21 Page 6 of 15 Pageid#: 16028




       them all herself or break them up into smaller quantities to be
       distributed to further subdistributors who would distribute it in the
       communities.

             Ms. Barrett would then package up the proceeds of those drug
       transactions and mail them or ship them via a delivery service back to
       California to Mr. Farris and others.

              The government would also present evidence that she knew that
       the purpose of the agreement was to possess with intent to distribute
       and to distribute at least 500 grams of methamphetamine, and,
       specifically, she knew the offense that she was involved in included at
       least 1.5 kilograms of extremely pure methamphetamine, known as ice,
       and that certificates of analysis of methamphetamine seized from the
       conspiracy indicated that methamphetamine was of a purity level in
       excess of 85 percent.
              Finally, the government would present evidence that on or about
       January 5th, 2018, the defendant engaged in a transaction with Susan
       Nicole Payne to distribute methamphetamine, and that Ms. Payne
       distributed that methamphetamine to a confidential informant who was
       working with local law enforcement that was investigating the drug-
       trafficking conspiracy.

 Guilty Plea Hr’g Tr. 17–19, ECF No. 1131.
       Barrett’s PSR also details her extensive involvement in distributing

 methamphetamine over many months. PSR 46–49, ECF No. 534. I find that Barrett

 did not play a minor or minimal role in the drug distribution conspiracy. Her counsel

 did not commit an unprofessional error in failing to argue for a role reduction, and

 his decision not to do so did not prejudice Barrett, as I would have denied such a

 request. As I stated at her sentencing hearing, “Ms. Barrett was really at the center

 of it.” Sent. Hr’g Tr. 12, ECF No. 942.



                                           -6-
Case 1:18-cr-00025-JPJ Document 1287 Filed 01/28/21 Page 7 of 15 Pageid#: 16029




          Contrary to Barrett’s assertions, her counsel did argue that her mental health

 history and other factors warranted a shorter sentence. At her sentencing hearing,

 Barrett’s attorney specifically stated that “the recommended imprisonment range is

 greater than necessary to comply with the sentencing factors set forth in 18, U.S.C.,

 3553.” Sent. Hr’g Tr. 5, ECF No. 942. He argued “that a sentence of 120 months,

 which is the minimum statutory sentence, is sufficient to meet those factors.” Id.

 He specifically discussed “her mental health issues, which were initially diagnosed

 in the beginning of 1998 and reflected continued treatment through August of 2018.”

 Id. at 6. He pointed to record evidence regarding her treatment. Barrett’s mental

 health history was detailed in the PSR and in the bond report, both of which I

 reviewed prior to sentencing her.

          Barrett’s counsel also discussed her cooperation with law enforcement and the

 assistance she gave to the government. I considered all these factors in calculating

 an appropriate sentence. Ground Two of the § 2255 motion is therefore without

 merit.

                                            C.

          In Ground Three, Barrett claims that her counsel erred in failing to request a

 mental health evaluation prior to her guilty plea. While Barrett does have a

 significant mental health history, my interactions with her during her guilty plea

 hearing convinced me that she understood the nature of the proceedings and the


                                           -7-
Case 1:18-cr-00025-JPJ Document 1287 Filed 01/28/21 Page 8 of 15 Pageid#: 16030




 charges against her, and that she was competent to enter a plea. I had the following

 discussion with Barrett and her counsel at the plea hearing:

       THE COURT: Now, Ms. Barrett, the bond report, which I’ve read,
       indicates that you’ve had quite extensive emotional or mental issue
       problems. Is that accurate?

       THE DEFENDANT: Yes.

       THE COURT: And you’ve been hospitalized numerous times in a
       number of hospitals for that condition; is that correct?

       THE DEFENDANT: Yes, Your Honor.

       THE COURT: And, Mr. Jones, was there any mental evaluation in this
       case?

       MR. JONES: No, Your Honor. Based on our conversations with her,
       and we obtained a substantial amount of medical records, and I did not
       believe that it was necessary.

       THE COURT: All right.

       MR. JONES: I had no indication in my conversations with her that he
       did not understand what was happening. But according to those ports,
       historically she had been treated and had had some issues.

       THE COURT: The bond report indicates, Ms. Barrett, that you were
       last hospitalized for a mental health issue at Clearview in approximately
       2015. Does that sound right?

       THE DEFENDANT: Yes, sir.

       THE COURT: So you don’t think you’ve been in a hospital for mental
       health issues since then; is that right?

       THE DEFENDANT: That’s correct.



                                         -8-
Case 1:18-cr-00025-JPJ Document 1287 Filed 01/28/21 Page 9 of 15 Pageid#: 16031




       THE COURT: So are you currently taking medication for your mental
       health issues?

       THE DEFENDANT: Yes, sir.

       THE COURT: Do you know what you're taking?

       THE DEFENDANT: Yes, sir.

       THE COURT: What are you taking?

       THE DEFENDANT: I take 200 milligrams of Lamictal a day, and I
       take Topamax, 15 milligrams.

       THE COURT: And how is that medication working out for you? Do
       you feel it helps you?

       THE DEFENDANT: Uh-huh. I feel stable.

       THE COURT: When is the last time that you saw a mental health
       provider, a psychiatrist or psychologist?

       THE DEFENDANT: September of this year.

       THE COURT: Was that at Highlands Community Services?

       THE DEFENDANT: Yes.

       THE COURT: All right. And was that a psychiatrist, by the way?

       THE DEFENDANT: Yes. Dr. Abeleda.

       THE COURT: And did he tell you that you ought to be taking
       something or doing something that you’re not doing? In other words,
       did he think you were okay at least under the medication that you were
       taking?

       THE DEFENDANT: Yeah, she said I was doing very good.

       THE COURT: All right.
                                        -9-
Case 1:18-cr-00025-JPJ Document 1287 Filed 01/28/21 Page 10 of 15 Pageid#: 16032




       THE DEFENDANT: So did my care — I have a care coordinator there
       too named Tammy Davis, and she said I was doing very well.

       THE COURT: Is that somebody at Highlands?

       THE DEFENDANT: Yes.

       THE COURT: You also indicated or reported that you had a couple of
       suicide attempts back several years ago. Have you had any suicide
       feelings or desires, what they call ideations, in the last few years?

       THE DEFENDANT: No, sir.
              ...

       THE COURT: And nothing that you’re taking affects your ability to
       understand what’s happening today?

       THE DEFENDANT: No, Your Honor.

       THE COURT: And, again, Mr. Jones, do I take it that you believe your
       client is competent to enter a plea at this time?

       MR. JONES: I do, Your Honor.

 Guilty Plea Hr’g Tr. 3–6, ECF No. 1131.

       I found that Barrett was fully competent and capable of entering an informed

 plea. Id. at 20. In support of that finding, I stated the following:

             I would note that the defendant does have an extensive mental
       health history, but based upon my examination of the defendant today
       and the information before me in the bond report and her attorney’s
       representation to me, it is apparent to me that the defendant is fully
       competent and capable of entering an informed plea.
              I also find that she is aware of the nature of the charges and the
       consequences of her plea, and that her plea of guilty is a knowing and
       voluntary plea supported by an independent basis in fact as to each of
       the essential elements of the crimes charged.
                                          - 10 -
Case 1:18-cr-00025-JPJ Document 1287 Filed 01/28/21 Page 11 of 15 Pageid#: 16033




 Id. Barrett has offered no evidence to contradict these findings.

       To the extent Barrett argues that the lack of a mental health evaluation affected

 my calculation of her sentence, I reject that contention. As indicated above, both the

 bond report and the PSR thoroughly discussed her mental health history, and I

 considered her mental illness in determining the appropriate sentence. Barrett has

 not shown that she was prejudiced by the lack of a mental health evaluation, as

 required by Strickland, so this ground must be denied.

       While not alleged as a ground in her § 2255 motion, Barrett states in a

 memorandum filed with her motion that her attorney was ineffective “for not filing

 an appeal on [her] behalf stating that she was not competent mentally at the time she

 signed the plea agreement.” Mem. of Law 7, ECF No. 1023-1. Barrett does not

 allege that she instructed her attorney to appeal, but even assuming that the attorney

 did not consult with her about an appeal, I do not find that this would amount to a

 deficient performance or that it prejudiced her, in light of my finding that she was

 competent, and that a rational defendant would not wish to appeal that issue under

 the circumstances. See Roe v. Flores-Ortega, 528 U.S. 470, 480 (2000).

                                          D.

       Ground Four of Barrett’s § 2255 motion claims that her attorney was

 ineffective in not requesting application of the safety valve provision of 18 U.S.C.

 § 3553(f), which allows the court to sentence a defendant to a term below the


                                         - 11 -
Case 1:18-cr-00025-JPJ Document 1287 Filed 01/28/21 Page 12 of 15 Pageid#: 16034




 statutory mandatory minimum sentence of imprisonment. Barrett can show no

 prejudice from this perceived error because her counsel requested a sentence of ten

 years, the mandatory minimum, but I instead sentenced her to a longer term of

 imprisonment. Given that I declined the request to sentence her to the mandatory

 minimum, I clearly would not have sentenced her to below the mandatory minimum

 pursuant to the safety valve provision had her attorney argued for such a sentence.

                                           E.

       In the final ground of her § 2255 motion, citing Federal Rule of Criminal

 Procedure 35 and USSG § 5K1.1, Barrett argues that her counsel provided

 ineffective assistance in failing “to request the prosecutor to credit Barrett” for the

 assistance she provided the government. § 2255 Motion 10B, ECF No. 1023. She

 also claims that the government promised her that it would move for a sentence

 reduction.

       Defense counsel, of course, cannot move for a sentence reduction based on

 substantial assistance; only the government can do so. At Barrett’s sentencing

 hearing, the government highlighted the assistance she provided, stating:

       [S]he has cooperated, really from the outset of the investigation’s
       attention on her, and has proffered and testified in the grand jury and
       has assisted the investigation. Although at this point in time, at this
       stage in the case there are still other defendants to be tried, of course,
       the government is not able to fully evaluate the extent of her assistance
       and whether or not it would be considered substantial. So the
       government has no motion for the court at this time.


                                          - 12 -
Case 1:18-cr-00025-JPJ Document 1287 Filed 01/28/21 Page 13 of 15 Pageid#: 16035




 Sent. Hr’g Tr. 4, ECF No. 942. Later, defense counsel further expounded upon

 Barrett’s assistance:

             Following the execution of the search warrant on her residence
       in March 16 of 2018, at that time she gave a voluntary statement to the
       law enforcement which regarded her involvement with co-defendant
       Shawn Farris and others with the distribution of methamphetamine.
       Subsequent to that day, she participated with law enforcement in
       arranging follow-up shipments of methamphetamine from Mr. Farris
       on April the 5th of ‘18, April the 13th of ‘18, of 121 and 118 grams of
       methamphetamine respectively.
             Following her initial arrest and initial appearance on the criminal
       complaint, she agreed to be interviewed by law enforcement and a
       proffer session was conducted on October the 18th. During that proffer
       she provided details of her involvement and the distribution of
       methamphetamine by others in our community.

             She appeared before a federal grand jury as a government witness
       on October the 24th, wherein she acknowledged her involvement in the
       criminal activities alleged in the indictment, as well as the others’. On
       October the 24th, she and others, of course, were indicted by the grand
       jury.
 Id. at 6–7.

       During her guilty plea hearing, the prosecutor advised Barrett that even if she

 fully cooperated with law enforcement, the government was under no obligation to

 move for reduction of her sentence. Guilty Plea Hr’g Tr. 9–10, ECF No. 1131. The

 prosecutor further explained that if the government made such a motion, it would be

 up to the court to decide how much of a reduction would be given, if any. Id. at 10.

 Barrett testified that those were the terms of her plea agreement. Id. at 11. I asked

 Barrett, “Has anyone made any promise to you other than those made in the plea

                                         - 13 -
Case 1:18-cr-00025-JPJ Document 1287 Filed 01/28/21 Page 14 of 15 Pageid#: 16036




 agreement that caused you to want to plead guilty?” Id. She responded, “No, Your

 Honor.” Id. Absent extraordinary circumstances, “allegations in a § 2255 motion

 that directly contradict the petitioner’s sworn statements made during a properly

 conducted Rule 11 colloquy are always palpably incredible and patently frivolous or

 false.” United States v. Lemaster, 403 F.3d 216, 221 (4th Cir. 2005) (internal

 quotation marks omitted).

       Even if defense counsel had some obligation to ask the government post-

 sentencing to request a sentence reduction, Barrett has presented no evidence that

 her attorney failed to make such a request of the government. She bears the burden

 of proof on her § 2255 motion, and she has not carried that burden.

                                          F.

       In her response to the government’s motion to dismiss, Barrett suggests that

 her attorney told her she would receive a shorter sentence than the one I ultimately

 gave her. At her guilty plea hearing, I explained that Barrett was facing a mandatory

 minimum sentence of ten years and a maximum possible sentence of life in prison.

 Guilty Plea Hr’g Tr. 12, ECF No. 1131. She testified that she understood that her

 guidelines range would not be determined until later and that I had the authority to

 impose a more severe or less severe sentence than that recommended by the

 guidelines. Id. at 13-14. I asked her, “Do you understand that your sentence may

 be different from any estimate that your lawyer may have given you?” and she


                                         - 14 -
Case 1:18-cr-00025-JPJ Document 1287 Filed 01/28/21 Page 15 of 15 Pageid#: 16037




 replied, “Yes, Your Honor.” Id. at 14. Any contradictory assertions she now makes

 in support of her § 2255 motion are not credible.

       Additionally, in her reply brief, Barrett claims her counsel did not fully

 develop the record regarding her mental illness and erred in failing to call character

 witnesses at sentencing. But she does not indicate what other evidence her attorney

 should have presented to the court, and she does not offer any additional evidence

 now. Her conclusory statements are inadequate to carry her burden of proof. She

 has not demonstrated that she is entitled to relief, and her motion will be denied.

                                          III.

       For these reasons, the United States’ motion to dismiss will be granted and

 the § 2255 motion will be dismissed. A separate final order will be entered herewith.

                                                  DATED: January 28, 2021

                                                  /s/ JAMES P. JONES
                                                  United States District Judge




                                         - 15 -
